Status of the claims
	Claims 8-13, 21-28 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tok ("Accurate Individual Vehicle Speeds from Single Inductive Loop Signatures." Transportation 
Regarding claim 8, Tok disclosed an accurate individual vehicle speeds from single inductive loop signatures, comprising
receiving a vehicle signature signal from an inductive loop sensor through a hardware interface upon traversal of the vehicle over the inductive loop sensor; 
A second major approach for estimating speeds involves vehicle signatures collected from single inductive loops. Extracted features from the vehicle signatures can provide more accurate information on individual vehicle speeds. (page 4, para 3)
measure a temporal duration of the vehicle signature signal; 
determine a first regressor from the temporal duration; 
measure a slope at a particular point of the vehicle signature signal; 
determine a second regressor from the slope; 
Regression models were developed for each of the clusters using the Inverse of Normalized Duration (NDUR-1) and Slew Rate (SR) features obtained from single inductive loop signatures as the independent variables, with xtrue as the dependent variable. SR in this study is defined as the steepest leading slope of a magnitude normalized inductive vehicle signature as shown in Figure 5. (page 13, para 1) {NDUR-1 thus a first regressor; SR thus a second regressor}
select a regression model based on a category in which the vehicle is classified; and

estimate vehicle speed with the regression model using the first regressor and the second regressor; and 
All models show that both SR and 13 NDUR~l parameters are significant regressors according to the corresponding t-statistics values obtained as shown in parenthesis under the coefficient values. The constant values across all models are close to zero, indication the models will perform with minimal bias at low vehicle speeds. More importantly, the regression models yield an adjusted R2 statistic between 0.964 and 0.993, which indicates very strong correlation of the independent variables with the true speed within each cluster - a significant improvement over previous studies. This shows that speed estimates will be extremely accurate if vehicles can be correctly classified into their pre-assigned cluster. The classification model developed for this purpose is described in the following section.
 	Tok did not explicitly disclose a hardware processor; 
	Jang teaches a vehicle speed determination system wherein [0115] Apparatus 100 comprises a processor 101.  Processor 101 may represent a single processor or two or more processors, which are for instance at least partially coupled, for instance via a bus.  Processor 101 executes a program code stored in program memory 102 (for instance program code causing apparatus 100 to perform one or more of the embodiments of a method (or parts thereof) 
Tok and Jang are considered to be analogous art because they pertain to vehicle speed determination system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a hardware processor for Tok’s system in order to implement the model. 
	Tok did not recording the vehicle speed to a non-volatile, computer-readable storage medium.
Jang teaches further [0122] In a step 201, server 11 obtains or holds available at least one speed profile for at least one selected link of a travel network.  The speed profile may for example be stored in memory 102 of server 11.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate recording the vehicle speed to a non-volatile, computer-readable storage medium for Tok’s system for record keeping and/or later analysis.
	Tok did not disclose wherein the first vehicle class is one of a plurality of vehicle classes, each defined by vehicle mechanical characteristics;
	Ho teaches Real Time Traffic Measurement from Single Loop Inductive Signatures wherein According to Table 6, it is clear that the percentage error increases significantly after a vehicle length of 6 m. This suggests that different speed estimation models should be applied and, prior to this, it is necessary to allocate vehicles to different categories. Six large vehicle classes exist according to Federal Highway Administration (FHWA) vehicle categorizations: passenger cars, motor-cycles, buses, other 2-axle 4-tire vehicles, single-unit 2-axle 6-tire or more tracks, and combination tracks. In this case, other 2-axle 4-tire vehicles include vans, pickup nd para.)
	Further, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Tok and Ho are considered to be analogous art because they pertain to vehicle speed determination system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a hardware processor for Tok’s system as a simple substitution.
Regarding claim 9, the claim is interpreted and rejected as claim 8. {see “Inverse of Normalized Duration (NDUR-1)”}
Regarding claim 10, the claim is interpreted and rejected as claim 8. {see “SR in this study is defined as the steepest leading slope of a magnitude normalized inductive vehicle signature as shown in Figure 5.”}
Regarding claim 21, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho) 
Regarding claim 22, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho)


Claims 11-13, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Tok ("Accurate Individual Vehicle Speeds from Single Inductive Loop Signatures." Transportation Research Board 88th Annual Meeting, Washington DC, Jan 11 to Jan 15, 2009.) in view of Jang (US 20170341660), in view of Sun (“Individual Vehicle Speed Estimation Using Single Loop Inductive Waveform.” Journal of Transportation Engineering American Society of Civil Engineers, Vol. 125, Issue 6, pp. 531-538. November 1999.)
	Regarding claim 11, the claim is interpreted and rejected as claim 8-10.
Tok did not teach wherein the threshold value is between 0.3 and 0.5.
First, Tok disclosed SR in this study is defined as the steepest leading slope of a magnitude normalized inductive vehicle signature as shown in Figure 5. (page 13, para 1)
Second, Sun teaches that Pusula et al. (1989) found that the standard error of the speeds measured with analog waveforms is only one third of the error of the speeds with the traditional digital output from thresholds. The measurement of vehicle speed is determined by using the 50% amplitude point of the leading edge of the waveforms from loop 1 and 2 (Pusula et al. 1994). (page 12, para. 3)
Tok and Sun are considered to be analogous art because they pertain to vehicle speed determination system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the threshold value is between 0.3 and 0.5 for Tok’s method in order to achieve best estimate.
Regarding claim 12, the claim is interpreted and rejected as claim 8-10.
Tok did not teach wherein the threshold value is about 0.4.

Second, Sun teaches that Pusula et al. (1989) found that the standard error of the speeds measured with analog waveforms is only one third of the error of the speeds with the traditional digital output from thresholds. The measurement of vehicle speed is determined by using the 50% amplitude point of the leading edge of the waveforms from loop 1 and 2 (Pusula et al. 1994). (page 12, para. 3)
Third, in the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (e) "Obvious To Try" - Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In this case, it would have been obvious to one of ordinary skills in the art to try using different percentage around 50%, such as 40% or 60%, in order to achieve best estimate.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the threshold value is about 0.4 for Park’s measurement in order to achieve best estimate.
	Regarding claim 13, the claim is interpreted and rejected as claim 8. {see “Vehicles are assigned with a likelihood measure to predetermined groups within which vehicle lengths and signature characteristics critical to accurate speed estimation are homogenous. A weighted average based on the likelihood measure is then applied to speed regression models assigned to each group to obtain the final accurate speed measure. (page 3, para 3)”}
Regarding claim 23, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho)
nd para. of Ho)
Regarding claim 25, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho)
Regarding claim 26, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho)
Regarding claim 27, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho)
Regarding claim 28, the claim is interpreted and rejected as claim 8. {see page 8, 2nd para. of Ho)


Response to Arguments
Applicant’s arguments with respect to claim(s) 8-10, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments regarding 11-13, 23-28 have been fully considered but they are not persuasive.
Specifically, applicant presentative argues that (page 4) The Office Action, on page 6, acknowledges that Tok does not teach "the threshold value is between 0.3 and 0.5" and relies on Sun to meet this limitation. Specifically, in a section titled "Derivation of Ground Truth" Sun describes double-loop speed estimation with reference to Pusula et al. (1989) and Pusula et al. (1994). This section of Sun clearly explains the 50% amplitude points of the leading edge of the 

Examiner’s response: Sun is cited only for choosing a range of the threshold, not for  “measure a time lapse between first and second loop signals”; 
As cited in the previous OA, Tok disclosed SR in this study is defined as the steepest leading slope of a magnitude normalized inductive vehicle signature as shown in Figure 5. (page 13, para 1); 
In other words, Tok clearly shows (Fig. 5) time lapse is measured in horizontal axis when the signature (normalized) of a vehicle is measured.  
Regarding to claim 12-13, the claims are rejected same as claim 11.
Regarding to claim 23-28, the claim are rejected same as claim 8.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONGMIN FAN/
Primary Examiner, Art Unit 2685